Citation Nr: 0615052	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a left hip disorder, 
to include secondary service connection.

2. Entitlement to service connection for a left knee 
disorder, to include secondary service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision, the RO denied entitlement to 
service connection for left hip, left knee, and left ankle 
disabilities secondary to a service-connected disability of 
tear of the quadriceps femoris muscle left thigh. 


FINDINGS OF FACT

1. The veteran's left hip disorder was not incurred in or 
aggravated by active military service, and is not secondary 
to any service-connected disability.

2. The veteran's left knee disorder was not incurred in or 
aggravated by active military service, and is not secondary 
to any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip 
disability are not met. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2. The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disorders of the left hip and 
left knee were caused or aggravated by his service-connected 
muscle tear of the left thigh. This claim was remanded by the 
Board in November 2004 for further development, including 
requests for records from the Candler Hospital dated 1997 and 
from a Dr. Deriso dated May 2001. Also, a new VA orthopedic 
examination was requested, to determine the nature and 
etiology of the veteran's left hip and left knee disorders. 
The veteran was asked to submit authorization for VA to 
obtain his records from Dr. Deriso, but the veteran did not 
respond to that request. The veteran submitted records from 
Candler Hospital, and his examination was completed as 
requested. The claim is now ready for appellate review.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

As to the first element, the veteran has been diagnosed with 
degenerative joint disease of both hips and with early 
degenerative changes of the left knee, per his January 2005 
VA orthopedic examination. The first element of direct 
service connection is met.

As to the second element, the veteran's service medical 
records document a torn muscle of the left thigh during a 
sprinting exercise in July 1981. The hip and knee disorders 
are claimed to have resulted from this in-service injury. 
Thus, the second element of direct service connection is 
demonstrated.

As to the third element, the record lacks evidence that the 
veteran's hip and knee disorders were caused by or aggravated 
by his in-service injury or any other incident of service. 
There is not a sufficient medical nexus between these 
injuries to justify entitlement to direct service connection.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

As to the first element, as noted above, the veteran has been 
diagnosed with degenerative joint disease of both hips and 
with early degenerative changes of the left knee. The first 
element of secondary service connection is met.

As to the second element, the record lacks evidence that the 
veteran's hip and knee disorders were caused by or aggravated 
by his service-connected muscle tear. There is not a 
sufficient medical nexus between these injuries to justify 
entitlement to secondary service connection.

The discussion below will summarize the evidence in favor of 
and against a medical nexus for direct service connection or 
secondary service connection, along with some notable 
procedural history.

The earliest documentation of any knee disorder is in a 
service medical report of August 1983, about one year after 
the muscle tear was incurred. The examiner noted 
chondromalacia of the left patella, but did not link that 
disorder to the veteran's torn muscle. When examined for 
separation from service in January 1985, the veteran reported 
a "trick or locked knee," but clinical evaluation of the 
lower extremities was noted as normal. There is no evidence 
of a left hip disorder in the service medical records.

In conjunction with his first VA compensation examination of 
June 1986, the veteran complained of severe left knee pain. 
The examiner diagnosed a major tear of the quadriceps femoris 
muscle, but did not note any abnormality of the knee, and 
noted a normal range of motion in the left hip. Another VA 
examination of February 1986 documented similar results. A VA 
compensation examination of April 1988 noted complaints of 
nagging left knee pain, but the examiner found the veteran's 
left knee unremarkable. Another VA compensation examination 
of May 1989 reported full range of motion and excellent 
strength in the knees. These latter examinations showed 
essentially no functional deficits remaining secondary to the 
muscle tear, and the veteran's compensation for that service-
connected disability was suspended as of October 1989.

In December 1996, the veteran applied for an increased rating 
for his left thigh disability. A VA compensation examination 
of March 1997 revealed discomfort in the left knee and 
reduced flexion of the left hip, but did not link those 
disorders to the veteran's original thigh injury. A May 1997 
VA radiology diagnostic report noted mild to moderate 
osteoarthritis of the left hip. A letter of January 1998 from 
a VA examiner confirmed this diagnosis in conjunction with 
the veteran's application for Social Security disability 
benefits. 

Other medical records of the time note disorders of the left 
hip and knee, but none provides a definitive nexus opinion. 
There is an outpatient treatment note of June 1997 that 
documents degenerative joint disease (DJD) of the left hip, 
"? related to old thigh muscle injury." This opinion is 
probative on the issue of medical nexus, but it does not rise 
to the standard of certainty required to substantiate service 
connection. To do this, VA requires a medical opinion to the 
effect that the hip disorder was "as likely as not" caused 
by or aggravated by the thigh injury. Mere possibility is not 
sufficient.

A private medical record of September 1997 documents the 
veteran's worsening arthritis, but suggests that his service 
as a letter carrier had perhaps aggravated his condition. 
This alternative causal theory is evidence against a medical 
nexus.

A private medical record of August 1998 records a diagnosis 
of osteoarthrosis of the left hip and chondromalacia of the 
left knee. No link to the veteran's thigh injury is provided.

A VA compensation examiner of July 1999 noted decreased 
active range of motion of the left hip and knee, but also 
stated that there was some inconsistency between objective 
and subjective findings, that is, that the apparent weakness 
of the left leg was not accompanied by the expected level of 
muscle atrophy in that leg. The examiner stated that he noted 
no other impairment attributed to the service-connected 
quadriceps tear. The examiner stated that he had examined the 
pertinent parts of the veteran's claims file in light of a 
May 1999 Board remand. A March 2000 addendum to that report 
notes x-ray findings of moderate osteoarthritis of the hips, 
left greater than right, and normal knees. The examiner 
opined that the limitation of motion in the veteran's left 
hip and knees was not due to his service-connected tear of 
the quadriceps. On paper, these appear to be complete 
examinations, including inspection of x-rays, and the 
examiner noted his familiarity with the veteran's documented 
medical history. The veteran, in a letter of June 2000, has 
challenged the adequacy of this examination based on the 
demeanor and diligence of the examiner, but the examiner's 
opinion remains one of few on record that directly addresses 
the issue of causal nexus. It is probative evidence against 
entitlement to service connection.

A private medical report of July 1999, apparently obtained to 
support the veteran's claim for disability benefits, records 
a diagnosis of post-traumatic arthritis of the veteran's left 
hip and knee. The physician opined that the veteran's left 
leg problems seemed clearly to stem from an injury sustained 
in service, and should thus be service-connected. The 
examiner did not, however, consult the veteran's claims file, 
and apparently based his opinion entirely on the veteran's 
own reported medical history. This evidence is probative on 
the issue of secondary service-connection, but it is not as 
persuasive as the opinions of physicians more familiar with 
the veteran's documented medical history.

A VA MRI evaluation of May 2000 records a diagnosis of 
scarring and atrophy of the left rectus femoris muscle but 
does not address the veteran's hip and knee disorders.

Records of the veteran's most recent VA compensation 
examination, of January 2005, document an extensive review of 
the veteran's claims file by the VA examiner. The veteran's 
medical history from 1981 through 2004 is discussed in some 
detail, including the various evidence in favor of a medical 
nexus. The veteran's complaints of chronic pain from the left 
hip down to the left foot are noted, as are his various 
reported functional limitations. The veteran's limitation of 
motion and guarding of the left leg were noted, as his 
examination was also described in some detail. The examiner 
diagnosed degenerative joint disease of both hips and early 
degenerative changes of the left knee, among other things. 
The examiner stated that he found nothing in the record 
suggesting that the veteran's hip and knee problems are 
directly related to his muscle injury. He opined that the 
claim that the left hip and knee conditions are related to or 
aggravated by the veteran's service-connected muscle tear of 
the left thigh is "speculative in nature and does not rise 
to the level of reasonable medical probability or as likely 
as not." The examiner reasoned that, in addition to the 
problems noted above, the veteran has x-ray evidence of 
degenerative changes of the right hip, marked degenerative 
disease of the lower back and extensive osteoarthritic 
changes of the c-spine. He stated that "[t]his is a large 
man with rather widespread degenerative changes." 

The January 2005 examiner's notion that the veteran's size 
(noted in most of his medical examination reports) 
contributed to his degenerative disorders provides another 
causal theory to explain his left leg conditions, the first 
alternative theory being the effects of his service as a mail 
carrier. This is further evidence against a medical nexus. 
Overall, this reasoned opinion, based on an extensive 
physical examination and a review of the veteran's medical 
history, is the strongest evidence in the record against 
entitlement to service connection.

The veteran's representative argues that the January 2005 
examiner did not couch his opinion in the phraseology 
required by the Board's November 2004 remand, thus violating 
the veteran's right to compliance with his remand directives 
under Stegall v. West, 11 Vet. App. 268 (1998).

The examiner did, however, say that the veteran's claim 
"does not rise to the level of . . . as likely as not," 
which is an easily understandable approximation of the phrase 
"less likely than not" requested by the Board.  Further, 
the examiner explained that any such link was 
"speculative." The veteran's argument is not sufficient to 
overcome the plain meaning of the examiner's opinion, which 
clearly refuted any theory of a medical nexus between the 
veteran's muscle tear and his disorders of the hip and knee. 
No magic words are required.

The veteran himself clearly believes that the conditions are 
linked. His statements are not probative, however, because he 
is not competent to provide medical evidence of the etiology 
of his left hip and knee disorders. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that lay 
persons are not competent to provide evidence that requires 
medical knowledge).

Overall, the preponderance of the evidence weighs against a 
medical nexus between the veteran's left hip and knee 
conditions and his in-service muscle injury. Therefore, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
service connection for disorders of the left hip and knee 
must remain denied.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In May 
2001 and again in October 2001, prior to the rating decision 
on appeal, the veteran was provided with correspondence which 
informed him of (1) the evidence needed to support his claim; 
(2) what actions he needed to undertake; (3) how VA would 
assist him in developing his claim; and (4) the need to 
submit any pertinent evidence in his possession.

The veteran was not properly notified of all five elements of 
a service connection claim under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), particularly the basics of disability 
ratings and determination of effective date, but that error 
is not prejudicial in this case. An error is not prejudicial 
when the error did not affect the essential fairness of the 
adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103, 
116 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). Because the veteran was already awarded 
service connection and a compensable rating for another 
disability, as long ago as April 1986, and has already 
received an earlier effective date for that disability, he 
had sufficient knowledge of those elements long before the 
current appeal commenced. Therefore, this error did not 
affect the essential fairness of the adjudication. VA's duty 
to inform the veteran has been fulfilled. Further, because 
the veteran's claims for service connection are being denied, 
any argument regard and effective date or disability rating 
is moot. No effective date or disability rating is being set 
in this decision.

As to the duty to assist, VA has provided numerous orthopedic 
examinations and recovered the veteran's service medical 
records and various private medical records that he has 
pointed out. The veteran has indicated on multiple occasions, 
for example in his VA Form 21-4138 of November 2001, that he 
has no further medical evidence to submit. No further 
development is necessary or appropriate at this time, and VA 
has thus fulfilled its duty to assist the veteran in 
developing his claims.


ORDER

Entitlement to service connection for a left hip disorder is 
DENIED.

Entitlement to service connection for a left knee disorder is 
DENIED.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


